Title: Cash Accounts, September 1774
From: Washington, George
To: 



[September 1774]



Cash


Septr  6—
To Ditto [cash] of the Treasurer, by Peyton Randolph Esqr. on Acct of my Exps. to Phila. born by the Country
[£]100. 0. 0


Contra


Septr  4—
By Travelling Exps. to the Congress at Phila. pr Memm Book
£10.11. 2




By Sundrys purchased there viz.




a pr of Boots for Servt
£ 2. 5. 0



a pr of Shoes &ca Do
.15. 0


17—
Pockt handfs 4
.19. 0


19—
5 Yds of Chintz @ 10/
2.10. 0



7¼ yds of Cotton
2.14. 4


25—
1 ps of Irish Linn @ 5/3
6.13.10


30—
1 Cotton Gown 7 yds @ 5/
1.15. 0



1 Dozn Pock. Handfs @ 4/3
2.11. 0



1 pr Silk Hose
1. 4. 0



Bed Furniture & Makg
55.12. 6



3 Bedsteads
12. 0. 0



1 Tooth Brush
. 1. 3



1 Razor Strop
. 1. 0



6½ yds Callico @ 7/6
2. 8. 9



Mr Marchingtons Acct besides £3 for Colo. Lee
23. 8. 3


